Title: From Thomas Jefferson to Jesse Franklin, 15 February 1805
From: Jefferson, Thomas
To: Franklin, Jesse,Stone, David


                  
                                          
                            
                            Feb. 15. 05.
                        
                  Th: Jefferson presents his respectful salutations to mr Franklin and mr Stone, and acknoleges the reciept of their letter on the subject of a road thro’ the Cherokee country. with every disposition to comply with the just views of the state of N. Carolina, those views on the present occasion will require further explanation. What part of the Cherokee country is it desired that this road should traverse? in what direction is it to go, and between what points interesting to N. Carolina is it to form a communication? neither their letter, nor the act of assembly inclosed in it furnishes these data to proceed on. Th:J. therefore asks the favor of Messrs. Franklin & Stone to furnish them.
               